Citation Nr: 1142833	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hiatal hernia.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ankle strain.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ankle strain.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee strain.

6.  Entitlement to a compensable evaluation for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to April 1979, with three years and three month prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claims.  The Veteran submitted a notice of disagreement dated in July 2008, and the RO issued a statement of the case dated in February 2009.  The Veteran filed a substantive appeal in March 2009.

In December 2009, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, additional evidence was submitted in connection with the claims.  This evidence was accompanied by a waiver of initial RO consideration and will be considered by the Board in reviewing the Veteran's claims.

In this case, the Board notes that in February 1980 and March 1985, the RO denied entitlement to service connection for bilateral ankle disabilities, a right knee disability, and a hiatal hernia, respectively.  The Veteran did not file timely notices of appeal to these decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened claims of entitlement to service connection for hiatal hernia, bilateral ankle disorders, and a right knee disorder, the claim of entitlement to service connection for a stomach condition, and the claim of entitlement to a compensable evaluation for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1980 decision, the RO denied entitlement to service connection for a bilateral ankle condition and a right knee condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  In a March 1985 decision, the RO denied entitlement to service connection for hiatal hernia and declined to reopen the previously denied claim of entitlement to service connection for a bilateral ankle disorder.  The Veteran did not file a timely appeal with respect to this decision and it became final.

3.  Evidence received since the February 1980 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee condition.  

4.  Evidence received since the March 1985 RO decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hiatal hernia and bilateral ankle disorder. 


CONCLUSIONS OF LAW

1.  The February 1980 rating decision which denied service connection for a bilateral ankle condition and a right knee condition is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1979).

2.  The evidence received subsequent to the February 1980 rating decision is new and material; and the claim for service connection for a right knee condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).

3.  The March 1985 rating decision which denied service connection for hiatal hernia and ankle condition is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.118, 19.153 (1984).

4.  The evidence received subsequent to the March 1985 rating decision is new and material; and the claims for service connection for hiatal hernia and bilateral ankle disorder are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claims of entitlement to service connection for a bilateral ankle condition, a right knee condition, and a hiatal hernia, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence.

In a February 1980 decision, the RO denied entitlement to service connection for a bilateral ankle condition and a right knee condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in February 1980 found that the Veteran's service treatment records showed a twist injury to the right ankle in March 1973; no fracture, ankle sprain.  In January 1974, the Veteran was noted to have fallen on his left ankle, no fracture.  In October 1976, the Veteran was seen for bruised and swollen left ankle; x-rays showed no evidence of bony trauma.  On VA examination, the Veteran developed pain on the lateral side of the right knee; there was no gross pathology of the bilateral ankles.  The Veteran was denied service connection because the RO found that a bilateral ankle condition was an acute condition in service that had resolved, and that a right knee injury was not shown in the service treatment records.  

In a March 1985 decision, the RO denied entitlement to service connection for hiatal hernia and declined to reopen the previously denied claim for service connection for an ankle condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The March 1985 RO found that hiatal hernia was not shown by evidence of record and that the Veteran did not submit new and material evidence to reopen the ankle claim. 

The evidence that has been added to the Veteran's claims file since the February 1980 and March 1985 RO decisions consists of VA treatment records, VA examinations, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claims.  Specifically, the Board notes that the Veteran was afforded VA examinations in April and December 2008.  These examinations indicated diagnoses of gastroesophageal reflux disorder and hiatal hernia and, while indicating bilateral ankles within normal limits by x-ray, and no significant degenerative changes in the right knee by x-ray, these examinations also noted that the Veteran used a cane and was unable to stand for more than a few minutes and walk for more than a few yards.  He was indicated to have an antalgic gait and some limitation of motion with painful movement and crepitus, and tenderness in the right knee.  The examiner opined that he did not believe that the Veteran's hiatal hernia or gastroesophageal reflux disorder were caused or aggravated by the military.  The examiner also opined that the Veteran's current ankle complaints are not due to the military.  In the Veteran's testimony before the Board, the Veteran indicated that he had stomach problems since his military service, and that he has symptoms of heartburn, bloating and acid reflux.  The Veteran also testified that he sprained his ankles several times in service and also injured his right knee in service.  He indicated that he has had symptoms related to his ankles and knee since his discharge from the military.  Finally, the Veteran's treatment records indicate that the Veteran has knee arthralgia, right knee and bilateral ankle pain, abdominal pain, gastroesophageal reflux disorder, H. Pylori, and diverticulosis.  He was noted to wear a brace for his right knee and was noted in an April 2007 x-ray to have significant narrowing along the lateral compartment of the right knee.  This was indicated to be compatible with degenerative changes.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the February 1980 and March 1985 RO decisions is new in that it had not previously been submitted.  This evidence indicates current diagnoses related to the Veteran's stomach and hiatal hernia claims.  The Veteran also testified to treatment for his ankles and right knee in service and to symptoms related to his ankles, right knee, stomach and hiatal hernia claims in service and continuing since that time.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in February 1980 and March 1985 and raises a reasonable possibility of substantiating the claims, respectively, it is considered to be material.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 
ORDER

The claim of entitlement to service connection for hiatal hernia is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right ankle disability is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a left ankle disability is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran testified before the Board that he is in receipt of disability benefits from the Social Security Administration.  A copy of the decision and underlying documentation related to this award, however, has not been associated with the Veteran's claims file.  The RO/AMC should contact the Social Security Administration and take all necessary attempts to obtain all records related to this award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

In addition, the Board notes that the Veteran testified before the Board that he sprained his ankles on several occasions in service and also injured his right knee in service.  The Veteran testified that he has had symptoms related to his conditions continuing since his military service.  The Veteran was provided with a VA examination dated in April 2008 that did not specifically diagnose conditions of
the ankles or right knee.  X-rays were noted to show bilateral ankles within normal limits and no significant degenerative changes in the right knee.  On the other hand, the Veteran was noted to use a cane and be unable to stand for more than a few minutes and walk for more than a few yards.  He was indicated to have an antalgic gait and some limitation of motion with painful movement and crepitus, and tenderness in the right knee.  In December 2008, the examiner opined that the Veteran's current ankle complaints were not due to the military, but rather due to post-military injuries that the Veteran incurred as a result of his alcohol abuse.  The examiner, however, provided no rationale for concluding that the Veteran's current ankle complaints were due to post-service injuries to the exclusion of documented in-service bilateral ankle problems.  The examiner also did not point to any particular post-service injury.  This is significant because it is unclear to the Board what post-service injuries the examiner is referring to as causing the post-service ankle symptoms.  In regard to the right knee disability, the examiner did not provide an opinion.  The Veteran's treatment records indicate that the Veteran has knee arthralgia, and right knee and bilateral ankle pain.  He was noted to wear a brace for his right knee and was noted in an April 2007 x-ray to have significant narrowing along the lateral compartment of the right knee.  This was indicated to be compatible with degenerative changes.  An April 2007 orthopedic consult noted that x-rays of the right knee showed moderately severe osteoarthritis with near complete loss of lateral femoral tibial joint space.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons discussed above, the Board finds that the 2008 VA examination reports are inadequate and the Veteran must be afforded another VA examination with respect to his ankles and right knee.  

In regard to the hiatal and stomach claims, the Board recognizes that the Veteran was afforded a VA examination in 2008.  While the VA examiner indicated that he reviewed the claims file and "CPRS" (VA's computerized patient record system), it is unclear to the Board what VA treatment records he relied upon in formulating the opinion.  The claims file only contains variously dated VA treatment records mostly provided by the Veteran.  In VA Form 21-4142 dated in January 2008, the Veteran claimed he received treatment at the Fayetteville VA Medical Center for all of his disorders, including the stomach and hiatal hernia disorders since 1991.  The record, however, fails to reflect that the RO requested these records.  As such, the Board finds that the examination report is inadequate in so far as the Board is unable to discern all of the relevant data relied upon by the examiner in formulating the opinion that the Veteran's gastric complaints are due to his "post-military life-style."  

With respect to the Veteran's service-connected hearing loss disability, the Board observes that the Veteran was last afforded a VA auditory evaluation in December 2007, nearly four years ago.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the Board finds that an additional VA evaluation would be helpful in resolving this appeal.  

Also, based on testimony provided by the Veteran at the Board hearing, there appears to be relevant outstanding treatment records from the Fayetteville VA Medical Center dated from 1991, and from the Little Rock, VA Medical Center dated prior to 1991, pertaining to all issues on appeal.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO/AMC either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran and request that he identify all non-VA health care providers who have treated him since service for his claimed disabilities, and whose records are not yet associated with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing in accordance with 38 C.F.R. § 3.159(e).  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

Obtain any outstanding treatment records from the Fayetteville VA Medical Center dated from 1991, and from the Little Rock VA Medical Center dated prior to 1991.  

3.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any bilateral ankle and right knee disabilities found to exist.  The claims file should be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination. 

The examiner should determine whether the Veteran has any current disability of the bilateral ankles and right knee to include consideration of the April 2007 x-ray findings and orthopedic consult.  If so, state the diagnoses.  

If the Veteran has been diagnosed with ankle and right knee disabilities, the examiner should opine as to whether any such disability was, at least as likely as not (a 50 percent or higher likelihood) (i) caused or aggravated by military service or as a result of active duty, or (ii) incurred within one year of active duty service.  The examiner must discuss the relevant findings contained in the service treatment records and the December 1979 VA examination findings.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  Specifically, the examiner should consider the testimony of the Veteran and his spouse before the Board regarding symptoms of his claimed disorders since military service.  The rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any claimed stomach condition and hiatal hernia found to exist.  The claims file should be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination. 

If the Veteran has been diagnosed with the claimed stomach disorder and hiatal hernia, the examiner should opine as to whether any such disability was, at least as likely as not (a 50 percent or higher likelihood) (i) caused or aggravated by military service or as a result of active duty, or (ii) incurred within one year of active duty service.  The examiner must discuss the relevant findings contained in the service treatment records, the December 1979 VA examination findings, and the significance, if any, of the 2007 EGD findings of a deformed pyloris in relation to any symptoms noted in service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  Specifically, the examiner should consider the testimony of the Veteran and his spouse before the Board regarding symptoms of his claimed disorders since military service.  The rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service connected hearing loss disability.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


